DOMENGEAUX, Judge,
concurring.
I agree with the majority opinion but concur merely to make reference to my brief concurring opinion mentioning the double or heavy burden rule contained in Bordelon v. Bordelon, 381 So.2d 871 (La. App. 3rd Cir. 1980). That case was affirmed by the Supreme Court in November, 1980 (390 So.2d 1325).
Although the District Judge’s decision in the case at hand came many months before the Supreme Court Bordelon case, nevertheless, it is evident that the District Judge considered the best interest of the child in allowing her to remain in the custody of her father.